599 N.W.2d 101 (1999)
Earl D. SMITH and Suzanne C. Smith, Plaintiffs-Appellants,
v.
CLIFFS ON THE BAY CONDOMINIUM ASSOCIATION, Defendant-Appellee.
Docket No. 111587, COA No. 199498.
Supreme Court of Michigan.
June 30, 1999.
On order of the Court, the motion for reconsideration of this Court's order of December 22, 1998, and the motion for clarification of that order are considered, and they are GRANTED. On reconsideration, we VACATE our order dated December 22, 1998 and, while retaining jurisdiction, we REMAND the case to the Washtenaw Circuit Court for further proceedings. The application for leave to appeal remains under consideration.
On remand, the circuit judge shall direct the parties to submit, in stipulation form, a chronological list of all known actual and constructive notices of the taxation and the tax sale of the disputed property that were provided to the defendant between 1973, when the defendant acquired its title, and 1987, when the plaintiffs received their deed from the State of Michigan. The list must include all relevant communications to the defendant from its predecessor-in-title, Ypsilanti Township, Washtenaw County, and any department of the State of Michigan. Each entry must detail the method of notice, including, where appropriate, the address and addressee to which a mailed notice was sent and whether the notice was actually delivered to the defendant. If a notice was provided pursuant to a statutory requirement, the stipulation should include a citation to the statute.
The circuit judge shall further direct the parties to provide stipulated answers to the following questions:
(1) Did Ypsilanti Township send the defendant tax bills on the disputed parcel for any years from 1973 through 1976? If so, to what addresses were the bills sent? Were any mailed notices returned as undeliverable?
(2) If the defendant did not pay taxes for any of those earlier years, why did no tax sale occur until 1980?
If information cannot be found, or if the parties disagree about an interpretation, the stipulation should state briefly each party's position on that factual dispute. After the parties have submitted their stipulations, the circuit judge shall enter an order incorporating those stipulations as findings of the court. The circuit judge may make additional findings after such further proceedings as he deems appropriate. The circuit judge must file his order with this Court within 90 days from the date of this order.